DETAILED ACTION
This action is in response to the response filed on 02/23/2021. 
Claims 1-12 are pending.
.
Claim Rejections 35 USC §102 & 103


Applicant’s arguments filed 02/23/2020 with respect to the claims 1-12 have been fully considered and are persuasive.  The rejection of the claims 1-12 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Hsu on 3/12/2021.

Cancel claims 13-17.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to video coding using OBMC in which…when the current or the neighboring block is bi-prediction coded, a combined predictor using weighted sum of a first predictor and a second predictor is used to encode the current block; the first predictor is determined for a target boundary area in a current reference block using a uni-prediction mode based on a first motion information of the current block and the second predictor is determined for the target boundary area using uini-prediction mode based on second motion information of the neighboring block, the target boundary area being adjacent to a block boundary between the current reference block and a neighboring block.

Prior art was found for the claims as follows:

- Chien et al. (US 20130128974 A1)
Chien discloses encoding video using an adapted OBMC in which…when a given partition is bi-predicted, only one of a motion vector referencing one of the two reference frames are used. Conventionally an OBMC uses a weighted sum of two predictors that are derived for pixels within a region or area surrounding a prediction boundary, two prediction being derived by utilizing a motion vector of one prediction unit along the prediction boundary and another motion vector of another prediction unit along the prediction boundary.

- Zhang et al.  (US 20200288168 A1)
Zhang discloses encoding video using an adapted OBMC in which…some or all of the motion information of the neighboring blocks are omitted during the OBMC operation. 

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1-12,

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAE N NOH/
Examiner, Art Unit 2481